Shulman, Chief Judge.
Appellant brought suit for injuries suffered in an automobile collision. This appeal is from the grant of summary judgment to appellee-defendant.
Appellee’s motion for summary judgment was based on a contention that appellant did not suffer a “serious injury” as that term is defined in Code Ann. § 56-3402b (j) (OCGA § 33-34-2 (13)). That contention was premised on appellant’s testimony on deposition that he did not miss a single day of work on account of the injuries he suffered and did not fail to perform a single surgical operation for which he was scheduled (appellant is a surgeon). In opposition to the motion for summary judgment, appellant filed an affidavit in which he averred that he was “partially disabled” during two different periods of at least 10 days in the 24 months following the infliction of his injuries. We agree with the trial court that appellee demonstrated a right to judgment as a matter of law.
In support of her motion, appellee presented unequivocal *67testimony by appellant that the injuries he suffered did not render him unable to perform the duties of his occupation. In opposition to that, appellant filed a conclusory and self-serving averment to the effect that he was “partially disabled.”
Decided January 6, 1983.
George H. Connell, Jr., Douglas H. Jones, for appellant.
H. Lane Young, William H. Major III, T. Ryan Mock, for appellee.
Appellant’s attempt to lessen the harm done by his testimony that he did not miss any work or any surgery was not effective. His eleventh hour affidavit, although not contradictory of his previous statements, did not establish that his activities were sufficiently curtailed to amount to a serious injury. The trial court correctly determined that appellant, not having suffered a serious injury, was not entitled to maintain this action. Summary judgment for appellee was demanded. See Griffin v. Louisville &c. R. Co., 159 Ga. App. 598 (284 SE2d 101).

Judgment affirmed.


Carley and Pope, JJ., concur. Quillian, P. J., not participating.